Citation Nr: 9918726	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-47 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otitis externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1959 to April 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO rating decision that denied an increased 
(compensable) evaluation for otitis externa.

The report of the veteran's VA ear examination in November 
1997 shows a diagnosis of postural dizziness and vertigo most 
likely caused by otitis.  This document constitutes a claim 
for secondary service connection for postural dizziness and 
vertigo that has not been adjudicated by the RO.  Suttmann v. 
Brown, 5 Vet. App. 127 (1993).  Under the circumstances, the 
Board will not address this issue and remands it to the RO 
for appropriate action.

FINDING OF FACT

The veteran's otitis externa is manifested primarily by 
occasional dryness and swelling of the right or left ear 
canals; drainage is not found and the symptoms of this 
condition do not require frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for otitis externa are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.87a, Code 6210, effective prior to June 10, 1999, 
4.87, Code 6210, effective as of June 10, 1999.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from June 1959 to April 1961.

The veteran's original claims folder cannot be found and a 
rebuilt folder was established around 1993.  A review of the 
evidence in the rebuilt claims folder shows that service 
connection has been in effect for otitis externa since 
January 1975 and that this condition has been rated 
zero percent disabling since then.

The veteran underwent a VA ear examination in March 1994.  No 
acute or chronic infections were noted.  He had thickening of 
both drums along with what appeared to be fluid collections 
behind both drums in the inferior aspect of the tympanum.  No 
other abnormalities were noted.  Defective hearing and 
tinnitus were reported.  The diagnoses were defective hearing 
and tinnitus, bilateral, intermittent.

A report of the veteran's outpatient treatment at a VA 
medical facility in October 1994 notes his complaints of 
bilateral earaches.  There was no drainage from the ears.  He 
wore hearing aids in both ears.  He complained of inability 
to insert the aids due to pain.  A small laceration in the 
right ear was noted, but otitis externa was not found.

At a VA ear examination in June 1996, the veteran complained 
of intermittent foul smelling clear fluid discharge from the 
ears.  There was mild inflammation of the left ear canal with 
no discharge.  There was a normal right ear canal.  The 
tympanic membranes were dull, thickened, and intact.  The 
diagnoses were bilateral hearing impairment, bilateral and 
intermittent tinnitus, and vertigo.

The veteran underwent a VA ear examination in November 1997.  
He gave a history of drainage from the ears on and off since 
service, left more often than the right side, averaging about 
3 to 4 times a year.  His auricles were normal.  External 
canals revealed dry yellow cerumen in both external canals, 
without drainage.  The tympanic membranes were intact, but 
cloudy.  He reported using various medications, including 
Cardizem, Ismo, aspirin, albuterol inhalers, and Proventil.  
The diagnoses included hearing disturbance in both ears 
caused by otitis (service connection is in effect for hearing 
loss), postural dizziness and vertigo most likely due to 
otitis, tinnitus of both ears, and no evidence of active 
suppurative otitis.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Disease of the auditory canal with swelling, dryness and 
scaliness or a serous discharge, and itching that requires 
frequent and prolonged treatment warrants a 10 percent 
evaluation.  38 C.F.R. § 4.87a, Code 6210, effective prior to 
June 10, 1999.

The regulations for the evaluation of diseases of the ear 
were revised, effective as of June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

The criteria for the evaluation of otitis externa were not 
changed by the revisions, effective June 10, 1999.  The 
criteria is now located at 38 C.F.R. § 4.87, Code 6210.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The veteran asserts that he has frequent itching and draining 
of the ears and that he was seen for ear trouble at a VA 
medical facility in October 1994.  While the evidence shows 
that he was treated for ear problems at a VA medical facility 
in October 1994, there was no evidence of drainage at that 
time and otitis externa was not noted.  Reports of his VA ear 
examinations in 1994, 1996, and 1997 reveal the presence of 
occasional dryness and swelling of the right or left ear 
canals, but the reports of these examinations do not show any 
drainage due to otitis externa.  Nor does the evidence 
indicate the presence of active otitis externa that requires 
frequent and prolonged treatment. 

After consideration of all the evidence, the Board finds that 
the veteran's otitis externa is manifested primarily by 
occasional dryness and swelling of the right or left ear 
canals.  Since the evidence does not indicate drainage or 
symptoms of this condition that require frequent and 
prolonged treatment, a compensable rating for the otitis 
externa is not warranted under the provisions of diagnostic 
code 6210.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for otitis externa, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased (compensable) evaluation for otitis externa is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

